Beasley, Judge.
Upon consideration of the undisputed facts established by the record in this appeal from a grant of summary judgment to the seller of certain unimproved real property, we are of the opinion that there was no justifiable reliance by the plaintiff purchaser nor fraudulent or “negligent” concealment by the defendant seller as a matter of law because of the purchaser’s complete failure to exercise ordinary care, prudence and diligence to discover potential flood problems after be*716ing put on notice of such potential problems from personal inspections of the property prior to closing. Therefore, under the controlling authority of Miller v. Clabby, 178 Ga. App. 821 (344 SE2d 751) (1986), the trial court was correct in its grant of summary judgment.
Decided April 23, 1987.
Donald A. Mangerie, James D. Coots, for appellant.
Lewis E. Hassett, Annette K. McBrayer, for appellees.

Judgment affirmed.


McMurray, P. J., concurs. Sognier, J., concurs in the judgment only.